Citation Nr: 0028542	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to March 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the veteran's claim to basic eligibility to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


FINDING OF FACT

The veteran served on active duty from October 1972 to March 
1978.


CONCLUSION OF LAW

The veteran has not met the eligibility criteria for 
entitlement to educational assistance benefits under Chapter 
30, Title 38, United Sates Code. 38 U.S.C.A. §§ 3011(a), 
3012, 3462 (West 1991 and Supp. 1999); 38 C.F.R. § 21.7044 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from October 1972 to March 
1978.  He has contended that Chapter 34 benefits should have 
been grandfathered in as he had eligibility remaining as of 
the end of December 1989, when the Chapter 34 program was 
terminated.

The Board notes that the veteran's service established 
eligibility for educational assistance benefits under Chapter 
34, Title 38, United States Code.  The Chapter 34 program 
terminated December 31, 1989, however, and no benefits can be 
paid under that program for training after that date. 38 
U.S.C.A. § 3462(e).  The law does provide educational 
assistance benefits for veterans with remaining Chapter 34 
eligibility as of December 31, 1989, who met the statutory 
requirements for conversion of that eligibility to Chapter 30 
eligibility.  In particular, a veteran is eligible for 
conversion of Chapter 34 benefits to Chapter 30 benefits if 
he had remaining Chapter 34 eligibility as of December 31, 
1989, and was on active duty at any time between October 19, 
1984, and ending on July 1, 1985; and continued on active 
duty, and after June 30, 1995, either serves at least three 
years of continuous active duty or is released from active 
duty for one of the reasons specified in 38 U.S.C.A. 
§ 3011(a)(1)(B)(ii).  38 U.S.C.A. § 3011(a); 38 C.F.R. 
§ 21.7044(a).  The statute also adds that, after completion 
of the service described in 38 U.S.C.A. § 3011(a)(1), the 
veteran who continues on active duty, or is discharged with 
an honorable discharge, or is released after service on 
active duty characterized as honorable, or is released from 
active duty for further service in a reserve component after 
service on active duty characterized as honorable is entitled 
to Chapter 30 benefits. 38 U.S.C.A. § 3011(a)(3); 38 C.F.R. 
§ 21.7044(a)(5).

The veteran clearly established basic eligibility to Chapter 
34 educational assistance benefits.  In fact, the record 
reflects that he had used some of those benefits, and that he 
had some 35 months of entitlement remaining.  As noted above, 
the Chapter 34 program ended on December 31, 1989.  
Accordingly, no benefits could be paid under that program 
after that date.  Congress provided that veterans with 
remaining Chapter 34 eligibility could convert it to Chapter 
30 eligibility, and set out the statutory requirements that 
must be met in order to do so.  In this case, the 
uncontroverted facts establish that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989, but that he 
was not on active duty at any time between October 19, 1984, 
and July 1, 1985, and did not meet the statutory requirements 
for converting his Chapter 34 eligibility to Chapter 30.

The Board acknowledges the veteran's argument that Chapter 34 
benefits should have been grandfathered in when the Chapter 
34 program was terminated.  The veteran's long service is 
recognized and it is apparent that he sincerely believes that 
his lengthy, honorable service should confer eligibility for 
educational assistance benefits.  However, the legal criteria 
governing the payment of Chapter 30 education benefits are 
clear and specific, and the Board is bound by them.  Those 
criteria, specified by Congressionally-enacted legislation, 
do not permit a determination of eligibility in this case.

Based on the forgoing, it is the decision of the Board that, 
although the veteran had lengthy service before October 19, 
1984, he did not have the requisite service between October 
19, 1984, and July 1, 1985, the dates required to establish 
eligibility under the law for conversion of his eligibility 
for Chapter 34 educational assistance benefits to Chapter 30 
eligibility.  38 U.S.C.A. §§ 3011(a), 3012(a)(1)(B); 38 
C.F.R. § 21.7044.  As there is no legal basis upon which an 
award of Chapter 30 benefits can be made for this veteran, 
the appeal must be denied.


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

